EVERETT, Senior Judge
(concurring in the result):
As I read the military judge’s findings, quoted in the majority opinion, he determined that Britton initially had a reasonable expectation of privacy in the locker but then, by his subsequent actions, abandoned that expectation. This rationale was accepted by the Court of Military Review and is entirely acceptable to me.
On the other hand, the majority opinion seems to say that Britton lacked any expectation of privacy from the outset, despite his putting a lock on the locker. With respect to appellant’s subjective expectation of privacy, I consider the finding by the judge to be within his factfinding powers and binding on this Court. With respect to the reasonableness of that expectation under the rather confusing circumstances of this case, I am unconvinced that the military judge was wrong.* Therefore, I concur in the result only, on the basis of the rationale expressed by the military judge and adopted by the court below.

 Apparently the court below agreed with his conelusion in this regard.